DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2022 has been entered. 
Response to Arguments
Applicant's arguments filed 01 July 2022 have been fully considered but they are not persuasive.
Applicant argues that the vaginal probe of Gafni does not disclose a treatment tip having a curved surface and a midsection disposed between a connection to a distal end of a handpiece and the curved treatment surface, wherein the midsection and an opposing end of the treatment tip are not covered by a plurality of first energy delivery elements and a plurality of second energy delivery elements, such that the midsection of the treatment tip is configured to project the plurality of first energy delivery elements and the plurality of second energy delivery elements forward from the handpiece.  However, Gafni is not being relied upon to teach these limitations.  Specifically, the newly added limitations to the midsection are taught by Parmer as set forth below (see Parmer [0011, 0063, 0065]).  Gafni is being used to teach the curved nature of the treatment tip.
Applicant argues that the vaginal probe of Gafni does not include (i) a first curved area having a plurality of first energy delivery elements, with the first curved area extending along a longitudinal axis of the treatment tip from the midsection of the treatment tip to an opposing end of the treatment tip, (11) a second curved area having a plurality of second energy delivery elements, with the second curved area extending along the longitudinal axis of the treatment tip from the midsection of the treatment tip to the opposing end of the treatment tip, and (iii) a third curved area that is only covered by an insulated material and not covered by the plurality of first energy delivery elements and the plurality of second energy delivery elements, the third curved area extending along the longitudinal axis of the treatment tip from the midsection of the treatment tip to the opposing end of the treatment tip, with the third curved area being positioned between the first curved area and the second curved area, such that the third curved area separates the first curved area from the second curved area, as in the invention, as recited in independent claims 21 and 36.  However, Gafni is not being relied upon to teach the elements of the third curved area only being covered by an insulated material and not covered by energy delivery elements.  Parmer teaches this as set forth below.  Additionally, Parmer teaches the longitudinal axis from the treatment tip from the midsection of the treatment tip to the opposing end of the treatment tip along which the treatment surface extends (see for example Figs. 3, 4-5C).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21, 26-31, 34-36, 38-41, 43, 44, 46-50, 53 and 58-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0178584 A1 to Parmer et al. (Parmer) in view of US 6,741,895 B1 to Gafni et al. (Gafni) US 2009/0076496 A1 to Azure (Azure).
Regarding claim 21, 46, 48-50 and 58 Parmer teaches a device for remodeling the female genital tissue (title) comprising a hand piece (2,1101,1301,1505, 1701), a treatment tip (10, 1201,1303, 1507, 1703) having a treatment surface at a distal end of the treatment tip (see Figures and specifically the surface containing the energy delivery elements 30) and a hand piece (2,1101,1301,1505, 1701) connected to a distal end of the hand piece via a connection (see for example15), a midsection (24) that is disposed between the connecting to the distal end of the hand piece and the treatment surface ([0011, 0063, 0065]), a first area (see for example the area with one of the energy deliver elements 30 in any of Figs. 4, 5B, 5C) having one or more energy delivery elements (see for example Figs. 4, 5B, 5C) the area having the energy delivery elements 30), each of the one or more energy delivery elements having an internal surface (see for example 35) and an epithelium contacting surface (see for example 36), a second area (see for example a separate area with one of the energy deliver elements 30 in any of Figs. 4, 5B, 5C) having one or more energy delivery elements (see for example Figs. 4, 5B, 5C) the area having the energy delivery elements 30), each of the one or more energy delivery elements having an internal surface (see for example 35) and an epithelium contacting surface (see for example 36),  a third area (see for example Fig. 3 see for example Fig. 3 the area not having the energy delivery elements), the third area not covered by the one or more delivery elements (see for example Fig. 3), wherein the midsection and the opposing end of the treatment tip are not covered by the energy delivery elements (see for example Fig. 3), such that the midsection of the treatment tip is configured to project the plurality of the first energy delivery elements and the plurality of second energy delivery elements forward from the hand piece ([0065] which states in part “The narrow mid-section 24 of the shaft further provides a functional advantage to the tip 10 in that it allows the energy delivery element 30 at the distal portion 28 of the tip to project forward from the body of the shaft, such projection allowing the physician operating the apparatus to make contact to epithelium with appropriate pressure, to make the contact more discrete, to make the contacting flat, and to better visualize the contact.”) and one or more of one or more temperature sensors (see for example [0025, 0030, 0073, 0077]) for measuring the temperature at or below the epithelium, one or more directional sensors (see for example [0019, 0100, 0128]), and one or more depth markers (see for example [0124]) showing the depth of penetration of the treatment tip into the vagina, wherein the one or more energy delivery elements (see for example 30) configured to independently turn on or off selectively in a predetermined sequence or pattern to provide treatment to the target tissue ([0080] of Parmer teaches that a control signal from the microprocessor can reduce the power level by the RF generator, or de-energize the power delivered to any particular electrode and that the control signal is based on predetermined values of temperature or impedance) and wherein the first area and the second area extend from a proximal end of the treatment tip to a distal end of the treatment tip (see for example Fig. 3).  While Parmer teaches that the shape and dimensions of the apparatus, including the handle and tip, can be adjusted to enhance the effectiveness of the treatment taking into consideration physiological and anatomical information ([0159]), Parmer is silent with respect to the treatment tip the first curved area, the second curved area and the third curved area as claimed.  
Gafni teaches a multi-element vaginal probe (50, fig. 5), in which one or more active areas may be dynamically defined.  The probe (50) comprises an array having a plurality of selectively excitable sub-elements (54) where an active area is defined by selecting one or more of the sub-elements (54).  Vaginal probe 50 of Gafni is cylindrical in shape (Col. 3, lines 55-60) and includes first, second and third curved areas (see exemplary annotated figures below.  It is noted that Fig. 9 is used an exemplary division of a Fig of the cylindrical shape.).  These curved areas extend longitudinally from a proximal end to a distal end of the treatment tip as the entire treatment area is cylindrical where the third curved area separates the first and second curved areas and not coved by the plurality of first energy delivery elements or the plurality of second energy delivery elements as the delineation of the curved areas divides the energy delivery elements into specific sections and therefore the other sections would not include energy delivery elements from a different section.  Additionally as shown below in annotated Fig. 5, the energy delivery elements extend across the first and second curved areas to each other.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have shaped the treatment tip in a curved manner as taught by Gafni so as to allow for insertion into the vagina as taught by Gafni.  Such a modification of the shape is particularly obvious in light of the teaching of Parmer that the shape and dimensions of the apparatus, including the handle and tip, can be adjusted to enhance the effectiveness of the treatment taking into consideration physiological and anatomical information ([0159]).

    PNG
    media_image1.png
    465
    636
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    731
    877
    media_image2.png
    Greyscale


Additionally, Parmer does not specifically teach the one or more energy delivery elements configured to independently turn on or off selectively in a predetermined sequence or pattern to provide treatment to the target tissue or the one or more energy delivery elements comprising a plurality of energy elements arranged in a plurality of arrays, wherein each of the plurality of arrays are configured to be controlled independently. Azure teaches delivering electrical energy and controlled hyperthermia to target tissue (see entire document) and that the electrodes can be activated in pairs or groups to deliver the therapeutic current field and that a particular electrode of an array need not be confined to a single unit, but can be activated at different times in conjunction with different electrodes of the plurality ([0056]). Azure goes on to teach that differential activation can include activating a specific or selected series of electrode groups in a particular or predetermined order, with activation typically being determined by operation or instructions (e.g. programming) of a control system or module and that sequences of group activation can be controlled and repeated, manually or by automation, as necessary to deliver an effective or desired amount of energy ([0056]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Parmer to include the differential activation in a predetermined order so as to deliver an effective or desired amount of energy as taught by Azure ([0056]).
Regarding claim 26, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as Parmer teaching wherein the inside of said treatment tip comprises an internal cooling chamber (see for example 29) having a supply line (see for example 54) of coolant opposite to the internal surface of said one or more energy delivery elements (see for example Fig. 3), wherein the supply line of coolant comprises a plurality of nozzles (see for example 56) configured to spray a coolant onto the internal surface of said one or more energy delivery elements (see for example [0070]).
Regarding claim 27, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as Parmer teaching wherein the hand piece comprises one or more indicators for indicating the status and/or orientation of the device (see for example [0100]).
Regarding claim 28, Parmer in view of Gafni and Azure the device of claim 21 as well as wherein the treatment tip is removable from the hand piece (see for example [0028, 0034]).
Regarding claims 29-31, Parmer in view of Gafni and Azure teaches the device of claim 58 as well as Parmer teaching the use of thermistors as the temperature sensors, but does not teach that the temperature sensors are thermocouples or the specifics of the thermocouples. However, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a thermocouple since it has been held to be within the general skill of a worker in the art to select a known device on the basis of its suitability for the intended use as an obvious matter of engineering design choice. This is bolstered by a lack of criticality for the claimed thermocouple. In fact, Applicant states that all temperature sensors known in the art can be used.
Regarding claim 34, Parmer in view of Gafni and Azure teaches the device of claim 58 as well as Parmer wherein the directional sensors are mounted proximally or distally on the hand piece, or mounted close to the one or more energy delivery elements on the treatment tip ([0128]).
Regarding claim 35, Parmer in view of Gafni and Azure teaches the device of claim 58 as well as depth markers located on the surface at the distal end of the treatment tip (Fig. 17A), but not specifically wherein the depth markers comprise raised lines, indented lines, or numerical markers. However, it is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a desired line or marker as an obvious matter of engineering design choice in light of the teaching of are advantageous to allow a user to maintain a desired depth of use (see for example [0124]).  It is additionally noted that the combination teaches a cylindrical shape of the treatment tip.
Regarding claims 36, 59 and 60, Parmer teaches a system for remodeling the female genital tissue (title) comprising a treatment tip (10, 1201,1303, 1507, 1703) and a hand piece (2,1101,1301,1505, 1701), wherein the treatment tip is connected to a distal end of the hand piece via a connection (see for example15), wherein distal end of the treatment tip has a surface (see Figures), a midsection (24) that is disposed between the connecting to the distal end of the hand piece and the treatment surface ([0011, 0063, 0065]), a first area (see for example the area with one of the energy deliver elements 30 in any of Figs. 4, 5B, 5C) having one or more energy delivery elements (see for example Figs. 4, 5B, 5C) the area having the energy delivery elements 30), each of the one or more energy delivery elements having an internal surface (see for example 35) and an epithelium contacting surface (see for example 36), a second area (see for example a separate area with one of the energy deliver elements 30 in any of Figs. 4, 5B, 5C) having one or more energy delivery elements (see for example Figs. 4, 5B, 5C) the area having the energy delivery elements 30), each of the one or more energy delivery elements having an internal surface (see for example 35) and an epithelium contacting surface (see for example 36),  a third area (see for example Fig. 3 see for example Fig. 3 the area not having the energy delivery elements), the third area not covered by the one or more delivery elements (see for example Fig. 3), wherein the midsection and the opposing end of the treatment tip are not covered by the energy delivery elements (see for example Fig. 3), such that the midsection of the treatment tip is configured to project the plurality of the first energy delivery elements and the plurality of second energy delivery elements forward from the hand piece ([0065] which states in part “The narrow mid-section 24 of the shaft further provides a functional advantage to the tip 10 in that it allows the energy delivery element 30 at the distal portion 28 of the tip to project forward from the body of the shaft, such projection allowing the physician operating the apparatus to make contact to epithelium with appropriate pressure, to make the contact more discrete, to make the contacting flat, and to better visualize the contact.”) and one or more of the following one or more temperature sensors (see for example [0025, 0030, 0073, 0077]) for measuring the temperature at or below the epithelium, one or more directional sensors (see for example [0019, 0100, 0128]), and one or more depth markers (see for example [0124]) showing the depth of penetration of the treatment tip into the vagina and an integrated controller (see for example [0034]) comprising a housing (see for example [0034]), a radiofrequency power source within the housing (see for example [0034]), a cooling sub-system within the housing (see for example [0034]), a controller for controlling the operation of the system (see for example [0034]), and a display configured to display information about the system (see for example [0034]), and wherein the first area and the second area extend from a proximal end of the treatment tip to a distal end of the treatment tip (see for example Fig. 3). While Parmer teaches that the shape and dimensions of the apparatus, including the handle and tip, can be adjusted to enhance the effectiveness of the treatment taking into consideration physiological and anatomical information ([0159]), Parmer is silent with respect to the treatment tip the first curved area, the second curved area and the third curved area as claimed.  
Gafni teaches a multi-element vaginal probe (50, fig. 5), in which one or more active areas may be dynamically defined.  The probe (50) comprises an array having a plurality of selectively excitable sub-elements (54) where an active area is defined by selecting one or more of the sub-elements (54).  Vaginal probe 50 of Gafni is cylindrical in shape (Col. 3, lines 55-60) and includes first, second and third curved areas (see exemplary annotated figures above).  These curved areas extend longitudinally from a proximal end to a distal end of the treatment tip as the entire treatment area is cylindrical where the third curved area separates the first and second curved areas and not coved by the plurality of first energy delivery elements or the plurality of second energy delivery elements as the delineation of the curved areas divides the energy delivery elements into specific sections and therefore the other sections would not include energy delivery elements from a different section.  Additionally as shown above in annotated Fig. 5, the energy delivery elements extend across the first and second curved areas to each other.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have shaped the treatment tip in a curved manner as taught by Gafni so as to allow for insertion into the vagina as taught by Gafni.  Such a modification of the shape is particularly obvious in light of the teaching of Parmer that the shape and dimensions of the apparatus, including the handle and tip, can be adjusted to enhance the effectiveness of the treatment taking into consideration physiological and anatomical information ([0159]).
Additionally, Parmer does not specifically teach the one or more energy delivery elements configured to independently turn on or off selectively in a predetermined sequence or pattern to provide treatment to the target tissue. Azure teaches delivering electrical energy and controlled hyperthermia to target tissue (see entire document) and that the electrodes can be activated in pairs or groups to deliver the therapeutic current field and that a particular electrode of an array need not be confined to a single unit, but can be activated at different times in conjunction with different electrodes of the plurality ([0056]). Azure goes on to teach that differential activation can include activating a specific or selected series of electrode groups in a particular or predetermined order, with activation typically being determined by operation or instructions (e.g. programming) of a control system or module and that sequences of group activation can be controlled and repeated, manually or by automation, as necessary to deliver an effective or desired amount of energy ([0056]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Parmer to include the differential activation in a predetermined order so as to deliver an effective or desired amount of energy as taught by Azure ([0056]).
Regarding claim 38, Parmer in view of Gafni and Azure teaches the system of claim 36 as well as Parmer teaching a cable connecting the hand piece and the integrated controller, and/or a foot switch configured to connect to the integrated controller (see for example [0035]).
Regarding claim 39, Parmer in view of Gafni and Azure teaches a method of using the device of claim 21 for remodeling a target tissue underlying a mucosal epithelium of the female genital tissue (see for example Parmer [0081]), the method comprising cooling said epithelium and heating said target tissue with said energy delivery elements (see for example Parmer [0081]).
Regarding claim 40, Parmer in view of Gafni and Azure teaches the method of claim 39 as well as wherein remodeling includes contracting the target tissue, tightening the introitus, tightening the vagina, denaturing collagen, or tightening collagen-rich sites of the target tissue (see for example Parmer [0027]).
Regarding claim 41, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as Parmer teaching wherein the one or more energy delivery elements are configured to be turned on or off ([0080] of Parmer teaches that a control signal from the microprocessor can reduce the power level by the RF generator, or de-energize the power delivered to any particular electrode) so that treatment is avoided in certain portions of the tissue (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.). Additionally, Azure teaches that differential activation can include activating a specific or selected series of electrode groups in a particular or predetermined order, with activation typically being determined by operation or instructions (e.g. programming) of a control system or module and that sequences of group activation can be controlled and repeated, manually or by automation, as necessary to deliver an effective or desired amount of energy ([0056]).
Regarding claim 43, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as wherein the one or more energy delivery element are configured to be turned on or off ([0080] of Parmer teaches that a control signal from the microprocessor can reduce the power level by the RF generator, or de-energize the power delivered to any particular electrode) in a clockwise or counter-clockwise direction (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.).  Additionally, Azure teaches that differential activation can include activating a specific or selected series of electrode groups in a particular or predetermined order, with activation typically being determined by operation or instructions (e.g. programming) of a control system or module and that sequences of group activation can be controlled and repeated, manually or by automation, as necessary to deliver an effective or desired amount of energy ([0056]).
Regarding claim 44, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as Parmer teaching wherein the one or more energy delivery elements are configured to be turned on or off ([0080] of Parmer teaches that a control signal from the microprocessor can reduce the power level by the RF generator, or de-energize the power delivered to any particular electrode) to identify and segregate untreated area from treated areas (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.).  Additionally, Azure teaches that differential activation can include activating a specific or selected series of electrode groups in a particular or predetermined order, with activation typically being determined by operation or instructions (e.g. programming) of a control system or module and that sequences of group activation can be controlled and repeated, manually or by automation, as necessary to deliver an effective or desired amount of energy ([0056]).
Regarding claim 47, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as Parmer teaching wherein the first area is adjacent the one or more delivery elements of the first area (see Fig. 3) and the combination teaching that the area is curved.
Regarding claim 53, Parmer in view of Gafni and Azure teaches the device of claim 21 as well as Parmer teaching wherein the energy delivery elements of the first and second areas are configured to be turned on or off to provide treatment to certain portions of the target tissue (see for example Figs. 9A and 9B) and a third area devoid of energy delivery elements (see for example Fig. 3) which avoids treatment at the area where no energy delivery elements are located (it is noted that Parmer teaches with respect to Figs. 9A and 9B that the targeted location is the lower vagina and that this is where the treatment should remain) and Gafni teaches the curved surfaces.
Claim(s) 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parmer in view Gafni and Azure, as applied to claim 21 above, and further in view of US 3,595,217 to Rheinfrank (Rheinfrank).
Parmer in view of Gafni and Azure teaches the device of claim 21, but not wherein said treatment tip is equipped with a finger holder. Rheinfrank teaches a device including a ring or annular member (20) that is secured to the distal end of the treatment tip (19) of tube (12), a disk member (26) and thumbscrew or setscrew (24). The disk member may be positioned at substantially any position to facilitate holding. It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized the finger ring of Rheinfrank in order to assist in stabilization as taught by Rheinfrank.
Claim(s) 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parmer in view of Gafni and Azure, as applied to claim 21 above, and further in view of US 2012/0016239 A1 to Barthe et al. (Barthe).
Parmer in view of Gafni and Azure teaches the device of claim 21, but not wherein said directional sensors employ electromagnetic or optical mechanisms to track the position of the treatment tip or wherein said directional sensors are accelerometers or gyroscopes. Barthe teaches an analogous device including directional sensors that employ electromagnetic mechanisms to tract the position of the treatment tip (see for example [0112, 0224]) and that said directional sensors are accelerometers or gyroscopes (see for example [0112, 0224]). It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize the sensors of Barthe so as to sense the relationship between the device and the patient as taught by Barthe.
Claim(s) 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parmer in view of Gafni and Azure, as applied to claim 36 above, and further in view of US 2007/0233191 Al to Parmer (191 Parmer).
Parmer in view of Gafni and Azure teaches the system of claim 36, but not specifically wherein the controller is configured to track which of the plurality energy delivery elements are turned on and turned off to identify and segregate untreated areas from treated areas. 191 Parmer teaches an analogous system to that of Parmer as well as circuitry, software, and feedback to controller result in full process control and are used to change power, the duty cycle, monopolar or bipolar energy deliver, flow rate and pressure, and can also determine when the process is completed through time, temperature and/or impedance and that further a controller can provide multiplexing, monitor circuit continuity, and determine which RF electrode is activated ([0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include determining which electrode is activated so as to provide for full process control of the system. With respect to the “to identify and segregate untreated areas from treated areas a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Additionally, it is the examiners position that 191 Parmer by determining which RF electrode is activated, Parmer inherently identifies and segregates untreated areas from treated areas as the electrode that is activated corresponds to a desired treatment area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794